ON REHEARING. Battle, J. Appellants insist that appellee, having been employed by them to collect the interest due the Chickasaw Nation on a certain claim, and having recovered the same, and received for his services the sum of $55,852.05, is entitled only to retain so much thereof as they agreed to pay him for such services; and that the remainder thereof he holds in trust for them. They argue that, having been first employed by them, he could not in good faith accept employment by the Chickasaw Nation to render the same service, and in law and equity was not. permitted to do so, and should be held bound to account to them for moneys received for his services over and above the fee they agreed to pay him. Is this contention correct? They claim under the contract of the Chickasaw Nation with Holmes Colbert. ' That contract expired with the death of Colbert. They claim that Colbert was employed to collect monej which belonged to the Chickasaw Nation. They had no authority to employ Peel to collect it, and their contract with him did not empower- him to do so. It does not appear that, at the time they undertook to contract with Peel, the Chickasaw Nation was indebted to either of them, or that any part of the interest he thereby undertook to collect belonged to them or either of them. The contract was void. Peel recovered nothing under it, and held no money received by him in trust for them. Peel was engaged about five years in prosecuting the claim of the Chickasaw Nation for interest against the United. States, under his contract with the Chickasaw Nation made on the 26th day of September, 1894. Love testified that he did not know that Peel had abandoned the contract with him until after Peel had received his fee of ten per cent. On the other hand, Peel testified that he met Love after he was employed by the Chickasaw Nation, and they “talked the matter over freely,” and “discussed the propriety of Love trying to get the Nation to give him some additional contract under the statutes, so he might be able to collect something;” and that he knew all about the employment of Peel by .the Chickasaw Nation, and never made any objection to it, and never at any time, before the claim was collected, claimed any interest therein or any share in the fee earned thereby. No other witness testified as to these facts about which the parties disagree. The weight to be given to the testimony of each depends upon "the circumstances. One of the most important of these circumstances is the time Peel was engaged in prosecuting the claim under his contract with the Nation. He was engaged about five years. If Love believed he was prosecuting it under the contract with him, it would have been natural and reasonable for him to have supervised the prosecution, and from time to time made some inquiries about its progress and prospects of success. The large amount involved, and the obligation he assumed by his contract with Peel, were sufficient to have induced him to give it his most earnest attention. Had he done so, and the presumption is he did, he would doubtless have in the course of five years discovered under what contract Peel was acting. There was no reason or necessity for Peel withholding correct information, piacticing fraud or deception, and there was nothing to be gained by it. This circumstance (time) then corroborates the testimony of Peel and gives it preponderance. The publicity of the contract with the Nation, it having been entered into .under a special act of the Chickasaw Legislature, and its great importance, on account of the considerable amount involved, to the Chickasaw Nation, and the prominence of Love in Indian affairs, he being a prominent and active member of the Nation and participant in its affairs, also tend to corroborate Peel’s testimony. Love having, without objection, knowingly permitted Peel lo prosecute the claim of the Chickasaw Nation, under his contract with that Nation, for a long period of time, and incur a great expense in so doing, is estopped from claiming any portion of the fee received by him under the same. His co-plaintiffs, who claim under his contract with Peel, are also estopped; they claiming under and through him. Perry on Trusts (5 Ed.), § § 4.67. 849, 853, 870. Appellants, in their motion for reconsideration, insist that Love paid Peel $7,500 as a retainer, instead of $2,500. In the opinion of this court it is stated that “the weight of evidence adduced in the hearing of this cause shows that Love paid Peel on the contract he made with him $2,500.” Love testified that he paid Peel $7,500 as a retainer, on the contract. Peel testified that he paid him $2,500 as a retainer, and $5,000 to be paid to Ex-Governor Sharpe of Kansas, which he paid. The receipt appended to the contract at the time it was executed shows that it was $2,500, and corroborates the testimony of Peel, and sustains the statement made by the court in its opinion.